DETAILED ACTION
With regard to the amendment submitted on 01/29/2021, the Applicant amended claims 1, 8, 15 and 16. Claims 6 and 13 are cancelled. No new claims are added. Claims 1-5, 7-12 and 14-16 are pending. No new matter is added. 
The Applicant sufficiently amended claims to overcome rejection under 35 U.S.C. 101. Therefore, the rejection is withdrawn. 

Response to Arguments
3.	Applicant’s arguments, see pages 7-9, filed 01/29/2021, with respect to the rejections of claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Peak et al. 
The Applicant mainly argues that the user performed gesture captured at first mobile terminal device is not displayed at second mobile terminal installed in transportation vehicle. However, Paek et al. discloses in paragraphs [0003] and [0127] that gesture captured at one specific mobile device terminal is communicated with second mobile terminal device installed in a vehicle. Therefore, the rejection is applied as below. See sections below. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



Claims 8-14 are interpreted to invoke 35 U.S.C. 112(f). 

5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a receiving module for receiving gesture information” and “a sending module for sending a particular operation instruction” in claim 8-14. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Fig. 5 of the original specifications discloses computer processor(s) or equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 


6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-5, 7-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nishihara et al. (US Pub No. 20090103780 A1) in view of Liu et al. (CN 102857805 A, as provided in IDS) and further in view of Paek et al. (US Pub No. 20130155237 A1, as provided in IDS). 

Regarding Claim 1,
Nishihara discloses A method for controlling a mobile terminal, the method comprising: 
hand gesture image are received at interface device) and 

sending a particular operation instruction to a second mobile terminal whose graphic user interface is being currently displayed on a display screen of a display device to 
24, such as with an extended index finger or a flat, open hand, to establish a reference on the visual content that is displayed on the vertical display surface 20.  As another example, selected data can be manipulated in response to the gesture inputs, such as selecting objects, moving objects, scrolling visual data, turning pages in a document, and any of a variety of other device inputs.  Additional gesture inputs can be sequentially implemented using the user's hand 24, or sequential device inputs can be implemented using the user's other hand (not shown).  Accordingly, a user of the gesture recognition interface system 10 could navigate through a number of computer menus, graphical user interface (GUI) icons, and/or execute programs associated with a 
computer merely by moving his or her bare hand through the air in the gesture 
recognition environment 22 and initiating gesture inputs without touching a mouse, keyboard, or any other computer input device; hand gesture information is received and operations are executed of recognized hang gesture) 

		Nishihara does not explicitly disclose sending a particular operation instruction to a second mobile terminal whose graphic user interface is being currently displayed on a 
		Liu discloses sending a particular operation instruction to a second mobile terminal whose graphic user interface is being currently displayed on a display screen of a display device to instruct the second mobile terminal to execute an operation corresponding to the particular operation instruction (Liu, Abstract, discloses a method and a device for processing signals of a mobile terminal.  The method and the device are used for solving the problems of image display delaying and sound distortion when the mobile terminal is controlled by vehicle-mounted equipment.  The method includes receiving audio and video signals sent by a high-definition multimedia interface (HDMI) or mobile high-definition link (MHL) of the mobile terminal; converting the audio and video signals and inputting the same to an audio and video input interface of the vehicle-mounted equipment which is subjected to wireless broadband WIFI(wireless fidelity) connection with the mobile terminal, playing the converted audio and video signals on the vehicle-mounted equipment, and controlling the mobile terminal by the vehicle-mounted equipment according to played audio and video; different mobile terminals are interfaced to exchange information and execute instructions accordingly in vehicle mount display systems)


		Accordingly, it would have been obvious to one of ordinary skill in the art to modify Nishihara with Liu to perform user operated hand gesture specified in first mobile terminal onto second terminal of vehicle. One would be motivated to modify Nishihara by teachings of Liu to provide first and second mobile terminal graphic user display 

		The combination of Nishihara and Liu does not explicitly disclose content of the second mobile terminal and wherein the display device is a transportation vehicle terminal installed in a transportation vehicle, and wherein the particular operation instruction is related to the received gesture information and pertains to the execution of the operation corresponding to the particular operation instruction for the graphic user interface content of the second mobile terminal.
		Paek discloses content of the second mobile terminal and wherein the display device is a transportation vehicle terminal installed in a transportation vehicle, and wherein the particular operation instruction is related to the received gesture information and pertains to the execution of the operation corresponding to the particular operation instruction for the graphic user interface content of the second mobile terminal. (Paek, [0003], [0127], discloses mobile device is described herein which includes functionality for recognizing gestures made by a user within a vehicle.  The mobile device operates by receiving image information that captures a scene including objects within an interaction space.  The interaction space corresponds to a volume that projects out a prescribed distance from the mobile device in a direction of the user.  The mobile device then determines, based on the image 
information, whether the user has performed a recognizable gesture within the interaction space, without touching the mobile device.  The gesture comprises one or 
1902 which provides instructions and/or prompting information pertaining to the 
use of voice to control the mobile device 104; multiple mobile terminal devices are in communication to display content onto the another mobile terminal device inside a vehicle)
		
		Accordingly, it would have been obvious to one of ordinary skill in the art to modify Nishihara and Liu with Paek to perform user operated hand gesture specified in first mobile terminal onto second terminal of vehicle. One would be motivated to modify Nishihara and Liu by teachings of Paek  to provide first and second mobile terminal graphic user display interface to execute hand gesture recognized on first mobile terminal by having multiple mobile terminal devices are in communication to display content onto the another mobile terminal device inside a vehicle) (see Paek, [0003], [0127]). Therefore, it would have been obvious to combine Nishihara, Liu and Paek to obtain the invention recited in Claim 1.

Regarding Claim 2, 
particular gesture images are corresponding to particular gesture operation). Additionally, the rational and motivation to combine the references Nishihara, Liu and Paek as applied in claim 1 apply to this claim. 

Regarding Claim 3, 
The combination of Nishihara, Liu and Paek further discloses wherein the gesture information is a particular gesture of the user that is recognized by the first mobile terminal from images captured by the image capturing device of the first mobile terminal, and the particular operation instruction corresponds to the particular gesture.  (Nishihara, [0033], discloses he gesture recognition interface controller 50 also includes a gesture library 64 coupled to the gesture recognition device 60.  The gesture library 64 could include a plurality of predefined gestures, with each of the predefined gestures corresponding to a particular device input.  For example, the gesture library 64 particular gesture images are corresponding to particular gesture operation of device of first terminal). Additionally, the rational and motivation to combine the references Nishihara, Liu and Paek as applied in claim 1 apply to this claim.

Regarding Claim 4, 
The combination of Nishihara, Liu and Paek further discloses wherein the particular operation instruction is obtained from a mapping relation between operation instructions and gestures based on the particular gesture.   (Nishihara, [0033], discloses he gesture recognition interface controller 50 also includes a gesture library 64 coupled to the gesture recognition device 60.  The gesture library 64 could include a plurality of predefined gestures, with each of the predefined gestures corresponding to a particular device input.  For example, the gesture library 64 could include a database of specific arrangements and combinations of fingertip positions and sequential motions that each correspond to a different computer input.  Examples of the predefined input gestures are described in greater detail below in the examples of FIGS. 5-8; particular gesture images are corresponding to particular gesture operation of device of first terminal). Additionally, the rational and motivation to combine the references Nishihara, Liu and Paek as applied in claim 1 apply to this claim.


The combination of Nishihara, Liu and Paek further discloses wherein the gesture information is the particular operation instruction, 14821601_i.docPreliminary AmendmentAtty. Docket: 52461-295537 U.S. Patent Application No. 16/461,518Page 5 of 9the particular operation instruction is obtained by the first mobile terminal from a mapping relation between operation instructions and gestures based on a particular gesture of the user, and the particular gesture of the user is recognized by the first mobile terminal from images captured by the image capturing device of the first mobile terminal.   (Nishihara, [0033], discloses he gesture recognition interface controller 50 also includes a gesture library 64 coupled to the gesture recognition device 60.  The gesture library 64 could include a plurality of predefined gestures, with each of the predefined gestures corresponding to a particular device input.  For example, the gesture library 64 could include a database of specific arrangements and combinations of fingertip positions and sequential motions that each correspond to a different computer input.  Examples of the predefined input gestures are described in greater detail below in the examples of FIGS. 5-8; particular gesture images are corresponding to particular gesture operation of device of first terminal). Additionally, the rational and motivation to combine the references Nishihara, Liu and Paek as applied in claim 1 apply to this claim.


Regarding Claim 7, 
The combination of Nishihara, Liu and Paek further discloses receiving another gesture information from the first mobile terminal; and displaying the graphic user interface of a third mobile terminal on the display screen of the display device in particular gesture images are corresponding to particular gesture operation of device of first terminal). Additionally, the rational and motivation to combine the references Nishihara, Liu and Paek as applied in claim 1 apply to this claim.

Claims 8-12 and 14 recite apparatus with elements corresponding to the method steps recited in Claims 1-5 and 7 respectively. Therefore, the recited elements of the apparatus Claims 8-12 and 14 are mapped to the proposed combination in the same manner as the corresponding steps of Claims 1-5 and 7 respectively. Additionally, the rationale and motivation to combine the Nishihara, Liu and Paek references presented in rejection of Claim 1, apply to these claims.
		Furthermore, the combination of Nishihara, Liu and Paek further discloses An apparatus for controlling a mobile terminal, the apparatus comprising: a receiving module for receiving gesture information from a first mobile terminal with an image display and mobile terminal interface is mounted on vehicle). (Nishihara, [0020-0021],] discloses the first camera 12 and the second camera 14 can each provide their respective separate images of the user's hand 24 to a controller 26.  The controller 26 could reside, for example, within a computer (not shown) for which the gesture recognition interface system 10 is designed to provide a gesture recognition interface.  It is to be understood, however, that the hosting of a controller is not limited to a standalone computer, but could be included in embedded processors.  The controller 26 can process the respective images associated with the user's hand 24 to generate three-dimensional feature data associated with the user's hand 24; each of the first camera 12 and the second camera 14 could each be mounted at predetermined angles relative to the floor 28 beneath the vertical display surface 20).Additionally, the rational and motivation to combine the references Nishihara, Liu and Paek as applied in claim 1 apply to this claim.


Claim 15 recite device with elements corresponding to the method steps recited in Claim 1. Therefore, the recited elements of the device Claim 15 are mapped to the proposed combination in the same manner as the corresponding steps of Claim 1 respectively. Additionally, the rationale and motivation to combine the Nishihara, Liu and Paek references presented in rejection of Claim 1, apply to this claim.


Claim 16 computer readable medium with program instructions corresponding to the method steps recited in Claim 1. Therefore, the recited instructions of the device Claim 15 are mapped to the proposed combination in the same manner as the corresponding steps of Claim 1 respectively. Additionally, the rationale and motivation to combine the Nishihara, Liu and Paek references presented in rejection of Claim 1, apply to this claim.

		Furthermore, the combination of Nishihara, Liu and Paek further discloses A device for controlling a mobile terminal, comprising: a processor; and a memory for storing executable instructions which, when executed, cause, the processor to execute operations included in a method for controlling a mobile terminal (Nishihara, Accordingly, a user of the gesture recognition interface system 10 could navigate through a number of computer menus, graphical user interface (GUI) icons, and/or execute programs associated with a computer merely by moving his or her bare hand . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872.  The examiner can normally be reached on M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/Pinalben Patel/Examiner, Art Unit 2661